   Case: 1:18-cv-07686 Document #: 742 Filed: 09/23/20 Page 1 of 1 PageID #:6663




                      UNITED STATES DISTRICT COURT
               NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

IN RE: Lion Air Flight JT 610 Crash                 Lead Case: 1:18-cv-07686

This Document Relates To: FITRIYANTI, as            Honorable Thomas M. Durkin
Special Administrator of the, NIKKI BAGUS
SANTOSO, deceased

Case No.: 1:cv-20-04796
_______________________________________

  ORDER ON PLAINTIFF, FITRIYANTI, SPECIAL ADMINISTRATOR OF THE ESTATE OF
         NIKKI BAGUS SANTOSO’S MOTION TO APPROVE SETTLEMENT

       THIS CAUSE having come before the Court on Plaintiff, FITRIYANTI, as Special

Administrator of the Estate of NIKKI BAGUS SANTOSO’s Motion to this Court for an Order

approving the settlement with defendants of the claim relating to the death of her husband,

NIKKI BAGUS SANTOSO.

       IT IS HEREBY ORDERED as follows:

       1. The Motion for Approval of Settlement is GRANTED.

       2. The settlement allocations for decedent’s three children, R.F.R; R.F.D and R.F.K, as

          detailed in the Closing Statement is hereby APPROVED.

       3. Dismissing this action with prejudice and without costs against defendant and

          retaining jurisdiction to effectuate settlement; and providing plaintiff with such other

          relief as this Court may deem just.

       DONE and ORDERED in Chambers this 23rd day of September, 2020.



                                                    ____________________________
                                                    Judge Thomas M. Durkin
